UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)July 23, 2009 AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St.,Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items 2.02 Results of Operations and Financial Condition. The registrant announced on July 23, 2009, its results of operations for thesecond quarter of 2009. The text of the press release and accompanying financial information are attached as exhibits and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. The following exhibits are furnished as part of this report: (c)Exhibits 99.1 Press release dated July 23, 2009 reporting financial results for thesecond quarter ended June 30, 2009. 99.2 AT&T Inc. selected financial statements and operating data. 99.3 Discussion of OIBDA,Free Cash Flow, Free Cash Flow Yield, and Free Cash Flow after Dividends Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Date: July 23, 2009 By: /s/ John J. Stephens John J. Stephens Senior Vice President and Controller
